ORDER
PER CURIAM.
Thomas Maurer III, Thomas Maurer, Jr., Ruby Group, L.L.C., and Terry Bond (hereinafter and collectively, “Defendant”) appeal from the trial court’s judgment in favor of Shannon Residuals, L.L.C. (hereinafter, “Shannon Residuals”). Following a bench trial, the trial court determined Shannon Residuals to be the fee simple owner of the property at issue. Defendant raises one point on appeal, claiming the trial court erred in entering judgment in favor of Shannon Residuals because Shannon Residuals failed to prove all of the elements required for mutual mistake.1
We have reviewed the briefs of the parties and the record on appeal. No error of law appears. No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the principles of law. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
The judgment is affirmed pursuant to Rule 84.16(b).

. The motion taken with the case to strike part of the reply brief is denied as moot.